Exhibit 10.7

STEIN MART, INC.

2001 OMNIBUS PLAN

RESTRICTED SHARE AWARD AGREEMENT FOR

NON-EMPLOYEE DIRECTOR

THIS AGREEMENT is made and entered into as of the date set forth on the
signature page hereof by and between STEIN MART, INC., a Florida corporation
(“Company”), and the Non-Employee Director of the Company whose signature is set
forth on the signature page hereof (the “Non-Employee Director”).

W I T N E S S E T H

WHEREAS, the Company has adopted the Stein Mart, Inc. 2001 Omnibus Plan
(“Plan”), the terms of which, to the extent not stated herein, are specifically
incorporated by reference in this Agreement;

WHEREAS, one of the purposes of the Plan is to permit Awards under the Plan to
be granted to certain Non-Employee Directors of the Company and its Affiliates
and to further specify the terms and conditions under which such individuals may
receive such Awards;

WHEREAS, the Non-Employee Director is now employed or engaged by the Company or
an Affiliate in a Non-Employee Director capacity and the Company desires him or
her to remain in such capacity, and to secure or increase his or her ownership
of Shares in order to increase his or her incentive and personal interest in the
success and growth of the Company; and

WHEREAS, defined terms used herein and not otherwise defined herein shall have
the meanings set forth in the Plan.

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereby mutually covenant and agree as
follows:

1. Restricted Share Grant. Subject to the terms and conditions set forth herein,
the Company hereby grants to the Non-Employee Director the number of restricted
shares (the “Restricted Shares”) of the Company’s common stock set forth on the
signature page hereof, at the value per Share set forth on the signature page
hereof.

2. Nontransferability of Shares. The Restricted Shares are not transferable
other than by will or by the laws of descent and distribution.

3. Risk of Forfeiture; Vesting.

The Restricted Shares are subject to a substantial risk of forfeiture and the
risk of forfeiture is removed and the Restricted Shares become vested (the
“Vesting”) in the Non-Employee Director only if he or she remains a Director
[insert vesting dates and percentages]. Notwithstanding the foregoing, if the
Non-Employee Director’s service as a Non-Employee Director with the Company is
terminated because of [insert exceptions to termination provision, if any] or
after the date hereof, the Restricted Shares will fully vest on the occurrence
of such event and the risk of forfeiture with respect thereto will thereupon be
removed.



--------------------------------------------------------------------------------

4. Certificate Retained. The certificate evidencing the Restricted Shares that
are the subject of this Grant will be held by the Company in safekeeping and
delivered to the Non-Employee Director upon vesting as described above. If the
Restricted Shares are forfeited, then the Company retains the right to cause the
certificate to be cancelled of record and the Restricted Shares shall thereupon
be cancelled and no longer outstanding.

5. Rights As Stockholder. The Non-Employee Director shall have all rights as a
holder of the Restricted Shares until and unless the Restricted Shares are
forfeited and cancelled as provided above. [insert any restrictions on receipt
of dividends]

6. Tax Withholding. (a) It shall be a condition of the Grant of the Restrictive
Shares provided herein that the Non-Employee Director, and the Non-Employee
Director agrees, that the Non-Employee Director shall pay to the Company if the
Company believes in good faith that it may have responsibility for such tax and
upon the Company’s demand, such amount as may be requested by the Company for
the purpose of satisfying the Company’s liability to withhold federal, state, or
local income, employment or other taxes incurred by reason of the Grant provided
herein or the Vesting thereof. The amount that will be due from the Non-Employee
Director, if any, will be determined at the time the risk of forfeiture is
removed and Vesting occurs, or if a Section 83(b) election (defined below) is
made, as of the date of this Grant.

(b) In the event that a Section 83(b) election is not made, the Non-Employee
Director may elect to have the Company withhold that number of Restricted Shares
otherwise deliverable to the Non-Employee Director upon the Vesting of the
Restricted Shares or to deliver to the Company a number of Shares, in each case,
having a Fair Market Value on the date of Vesting equal to the minimum amount
required to be withheld as a result of such exercise. The election must be made
in writing and must be delivered to the Company prior to the date of Vesting. If
the number of shares so determined shall include a fractional share, the
Non-Employee Director shall deliver cash in lieu of such fractional share. All
elections shall be made in a form approved by the committee and shall be subject
to disapproval, in whole or in part by the Committee.

(c) The Non-Employee Director has reviewed with the Non-Employee Director’s own
tax advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Agreement. The Non-Employee Director is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. The Non-Employee Director understands that the
Non-Employee Director (and not the Company) shall be responsible for the
Non-Employee Director’s own tax liability that may arise as a result of the
transactions contemplated by this Agreement. The Non-Employee Director
understands that Section 83 of the Internal Revenue Code of 1986, as amended
(the “Code”), taxes as ordinary income the fair market value of the Restricted
Shares as of the date any restrictions on the Shares lapse. In this context,
“restriction” includes the Vesting conditions set forth in Section 3 hereof. The
Non-Employee Director understands that the Non-Employee Director may elect to be
taxed at the time the Restricted Shares are granted under this Agreement

 

2



--------------------------------------------------------------------------------

rather than when they become Vested and no longer subject to a substantial risk
of forfeiture by filing an election under Section 83(b) of the Code with the
I.R.S. within 30 days from the date of Grant.

THE NON-EMPLOYEE DIRECTOR ACKNOWLEDGES THAT IT IS THE NON-EMPLOYEE DIRECTOR’S
SOLE RESPONSIBILITY AND NOT THE COMPANY’S TO TIMELY FILE THE ELECTION UNDER
SECTION 83(b) WITHIN 30 DAYS FROM THE DATE OF THIS GRANT, EVEN IF THE
NON-EMPLOYEE DIRECTOR REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS
FILING ON THE NON-EMPLOYEE DIRECTOR’S BEHALF. THE NON-EMPLOYEE DIRECTOR FURTHER
ACKNOWLEDGES AND AGRESS THIS IT IS THE NON-EMPLOYEE DIRECTOR’S SOLE
RESPONSIBILITY TO NOTIFY THE COMPANY OF THE NON-EMPLOYEE DIRECTOR’S DECISION SO
THE COMPANY CAN ACCOUNT FOR THE SHARES APPROPRIATELY.

7. Powers of Company Not Affected. The existence of the Restricted Shares shall
not affect in any way the right or power of the Company or its stockholders to
make or authorize any combinations, subdivision or reclassification of the
Shares or any reorganization, merger, consolidation, business combination,
exchange of Shares, or other change in the Company’s capital structure or its
business, or any issue of bonds, debentures or stock having rights or
preferences equal, superior or affecting the Option Stock or the rights thereof
or dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise. Nothing in this Agreement shall
confer upon the Non-Employee Director any right to continue as a Director of the
Company or any Affiliate, or interfere with or limit in any way the right of the
Company or any Affiliate to terminate the Non-Employee Director’s status as a
Director in accordance with applicable corporate law at any time.

8. Interpretation by Committee. The Non-Employee Director agrees that any
dispute or disagreement which may arise in connection with this Agreement shall
be resolved by the Committee, in its sole discretion, and that any
interpretation by the Committee of the terms of this Agreement or the Plan and
any determination made by the Committee under this Agreement or the Plan may be
made in the sole discretion of the Committee and shall be final, binding, and
conclusive. Any such determination need not be uniform and may be made
differently among Non-Employee Directors awarded Restricted Stock.

9. Miscellaneous. (a)This Agreement shall be governed and construed in
accordance with the laws of the State of Florida applicable to contracts made
and to be performed therein between residents thereof.

(b) This Agreement may not be amended or modified except by the written consent
of the parties hereto.

(c) The captions of this Agreement are inserted for convenience of reference
only and shall not be taken into account in construing this Agreement.

(d) Any notice, filing or delivery hereunder or with respect to Restricted
Shares shall be given to the Non-Employee Director at either his usual work
location or his home

 

3



--------------------------------------------------------------------------------

address as indicated in the records of the Company, and shall be given to the
Committee or the Company at 1200 Riverplace Boulevard, Jacksonville, Florida
32202, Attention Corporate Secretary. All such notices shall be given by first
class mail, postage prepaid, or by personal delivery.

(e) This Agreement shall be binding upon and inure to the benefit of the Company
and its successors and assigns and shall be binding upon and inure to the
personal benefit of the Non-Employee Director, the Beneficiary and the personal
representative(s) and heirs of the Non-Employee Director.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer, and the Non-Employee Director has hereunto affixed his
hand, all on the day and year set forth below.

 

STEIN MART, INC. By:  

 

Its:  

 

Signed Electronically

 

No. of Restricted Shares:  

 

 

Grant Date:  

 

 

5